Appeal, insofar as it is taken from that portion of the Appellate Division order that denied that portion of appellant Farrell’s cross motion that sought appointment of a Special Master, dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that that portion of the order does not finally determine the proceeding within the meaning of the Constitution; appeal otherwise dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that no substantial constitutional question is directly involved.
Chief Judge Kaye taking no part.